PER CURIAM:
In these consolidated appeals, Keith Thomas appeals the district court’s orders dismissing his 42 U.S.C. § 1983 (2000) complaints for failing to state a claim. We have reviewed the records and the district court’s opinions and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Thomas v. Warden, CA-05-247-1 (E.D.Va., Mar. 16, 2005); Thomas v. Doe, CA-05-265-1 (E.D.Va., Mar. 22, 2005). We deny Thomas’ motion for injunction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED